PER CURIAM.
In a direct appeal from his judgments of conviction and sentences for attempted first degree murder and attempted robbery, defendant argues that he was denied effective assistance of trial counsel. “[A] claim of ineffective assistance of counsel is a collateral matter which should be brought as a motion for post-conviction relief. Such a claim may not be raised for the first time on direct appeal, unless the facts giving rise to the claim are apparent on the face of the record, or conflict of interest or prejudice to the defendant is shown.” Gregory v. State, 588 So.2d 676 (Fla. 3d DCA 1991) (citations omitted). The exceptions to that rule are not present in this case.
Accordingly, we affirm. However, our holding is without prejudice to defendant to raise these claims in a motion for post-conviction relief filed pursuant to rule 3.850, Florida Rules of Civil Procedure.
AFFIRMED.